Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Rejent (Reg. No.: 74,421) on 06/15/2022.  
The application has been amended as follows: (amended claim 13 and canceled claims 27-35)
Claim 13, line 13, “along” was deleted, and in its place, --throughout-- was inserted.
Claims 27-35 were canceled.

Reasons for Allowance
Claims 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 13-19: the prior art fails to teach or render obvious a method comprising, inter alia, coupling the first suture limbs of the first and second sutures to a first lateral suture anchor disposed in bone after the tissue augmentation block has been delivered to the surgical repair site such that the first suture limbs of the first and second sutures are spaced apart throughout the channel in the tissue augmentation block.
Sengun et al. (US Pub. No.: 2017/0273680) in view of ElAttrache et al. (US Pub. No.: 2007/0191849) and Fallin et al. (US Pub. No.: 2017/0035552) discloses a method of soft tissue repair, comprising: passing a first suture through soft tissue from a medial suture anchor disposed in bone at a surgical repair site below the soft tissue such that a first suture limb and a second suture limb of the first suture extends from the soft tissue; passing a second suture from the medial suture anchor through the soft tissue such that a first suture limb and a second suture limb of the second suture extends from the soft tissue, threading the first suture limbs of the first and second sutures through a channel in a tissue augmentation block; delivering the tissue augmentation block to the surgical repair site; coupling the first suture limbs of the first and second sutures to a first lateral suture anchor disposed in bone after the tissue augmentation block has been delivered to the surgical repair site; and - 140 -Attorney Docket No.: 22956-1120 (MIT5245USCIP2)coupling the second suture limbs of the first and second sutures to a second lateral suture anchor disposed in bone at the surgical repair site after the tissue augmentation block has been delivered to the surgical repair site as explained in the office action dated 01/31/2022.  However, neither Sengun, ElAttrache, or Fallin alone or the combination of Sengun, ElAttrache, and Fallin discloses or renders obvious that the first suture limbs of the first and second sutures are spaced apart throughout the channel in the tissue augmentation block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JING RUI OU/Primary Examiner, Art Unit 3771